Citation Nr: 1744093	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD


Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active service from November 1989 to February 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to satisfy VA's duties to assist the Veteran.  

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance. 38 C.F.R. § 4.88a (2016).

The issue in this case rests on whether the Veteran has a diagnosis of CFS or whether her symptoms are manifestations of other conditions for which service connection is already assigned.  The Board notes that the Veteran is presently service-connected for PTSD, recurrent dermatitis, fibromyalgia, a chronic lumbosacral strain, a bilateral knee disorder, tinnitus, allergic rhinitis/chronic sinusitis, sinus headaches, radiculopathy of the bilateral lower extremities, and asthma.  Service connection for many of these conditions was granted by virtue of her service in in the Persian Gulf, or, in the Southwest theater of operations.  38 C.F.R. § 3.317 (2016).  

The Veteran presented for a VA examination in September 2010.  Then, she reported that symptoms of fatigue, tiredness, lack of energy, and a general feeling of not being well started in July 1996.  She reported that over the past one to five months, she had suffered from chills, fever, sore throat, and had substantial problems with short-term memory or concentration.  For the previous half year to year, she had experienced tender glands in the neck, jaw, and armpits.  She had felt fatigued or ill after mild exercise, these episodes lasting longer than one day.  Her sleep was unrefreshing.  She described having a "new type" of headache, muscle discomfort with pain, unexplained weakness in muscles, and pain in the joints such as the elbows, knees, or fingers without redness or swelling.  Over the previous six months fatigue had substantially influenced her job, social activity, and personal life.  She described a 50 percent decrease in activity level over the previous six months due to fatigue.  In the previous month, she had felt feverish to a moderate degree, sore throat to a moderate degree, muscle discomfort with pain to a substantial degree, unexplained weakness in many muscles to a substantial degree, feelings of fatigue or illness after mild exercise to a substantial degree, unrefreshing sleep to a substantial degree, headaches different prior to the fatigue to a severe degree, pain in one or more joints without redness, and swelling to a severe degree.  The diagnosis section is ambiguous.  The examiner prefaced the diagnosis section by introducing the Veteran as a 39-year-old with chronic fatigue syndrome.  The examiner noted that the Veteran endorsed 7 out of 10 symptoms for CFS and more than a 50 percent decrease in activity from premorbid state due to fatigue.  Then, the examiner reported that the Veteran had substantial or greater severity in 6 out of 10 symptoms, not meeting the requirement of 7 out of 10 symptoms.  The examiner concluded that the Veteran had a chronic multisymptom illness of unclear etiology.  Summarizing, the examiner reported the Veteran had CFS, then denied the Veteran had CFS, and reported that the Veteran had a chronic multisymptom illness of unclear etiology, which CFS is.  This examination is ambiguous, as the Board is unable to ascertain whether a positive diagnosis of CFS was actually rendered.  The RO appears to have been confused by this, too.  In the May 2011 rating decision, the RO cited to the September 2010 opinion, noting that a diagnosis of CFS was rendered.  Then, the claim was denied because, in part, a diagnosis had not been rendered.  

Two examinations and opinions were provided in November 2013 and October 2016.  The November 2013 VA examiner found that the Veteran did not meet the criteria for a diagnosis of CFS.  Part of the rationale of this opinion is premised off a finding that the Veteran had never been diagnosed with CFS.  The examiner cited to the September 2010 VA opinion in rendering this diagnosis.  However, as noted above, it is more conceivable that the September 2010 VA examination supports a diagnosis of CFS.  The Board is unable to accept the findings of the November 2013 VA examination unless ambiguity of the September 2010 VA examination is resolved.  Because the subsequent October 2016 VA examination did nothing to resolve the ambiguity of record, the Board finds that remand is appropriate for an examination to resolve the issue of whether the Veteran has CFS.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of her claimed chronic fatigue syndrome.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should state whether or not a diagnosis of chronic fatigue syndrome is appropriate and reconcile that finding with the evidence of record.  The examiner is specifically requested to discuss the September 2010 VA examination

If a diagnosis of chronic fatigue syndrome is rendered, service connection would be warranted on a presumptive basis, and an etiological opinion is not necessary.  

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






